DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to Applicant’s response and remarks filed on 02/23/2022.
Status of Claims
Claims 1-2, 4-7, 14-17, 19-22, 24-25, and 27-30 are pending.
Allowable Subject Matter
Claims 1-2, 4-7, 14-17, 19-22, 24-25, and 27-30 are allowed.
Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
With respect to the 35 USC § 101 rejection, the reasons for eligibility were included in the final office action dated 01/26/2021. Specifically, Applicant’s arguments dated 12/03/2020 pages 7-8 were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are eligible under 35 USC § 101.  The limitations in the independent claims “filtering the stored data corresponding to the plurality of entities within the multi-entity organization according to the received selections in order to generate a subset of data for the comparison in performance; performing manipulations on the filtered data in order to generate manipulated data; anonymizing the manipulated data so as to anonymize data associated with the other entities within the multi-entity organization; formatting, by an analysis server, the filtered data into the preferred format for the entity within the multi-entity organization” integrate the claims into a practical application.
With respect to the  rejection 35 USC § 103, Applicant's arguments dated 02/23/2022 were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are allowable over the prior art of record. Specifically, the limitations “traversing the plurality of cells arranged in the rows and columns in a given order using a plurality of heuristic analyzers that are arranged hierarchically, the subset of data introducing one or more cell values that are not included in the preferred structure; performing a hierarchical analysis on a per cell basis using the plurality of heuristic analyzers to determine information associated with the subset of data; and using the determined information to format the subset of data into the preferred structure of the entity within the plurality of entities of the multi-entity organization” are distinguished form the prior arts references cited by the Examiner.
None of the prior arts of record, taken individually or in any combination, teach, inter alia,
“A method for utilizing stored data, the stored data corresponding to a plurality of entities within a multi-entity organization, the stored data comprising a plurality of cells arranged in rows and columns, the stored data corresponding to at least one entity of the plurality of entities with data stored in a format that structurally varies from an entity within the plurality of entities, the method comprising: receiving selections for one or more of a financial and/or a non-financial parameter from the entity within the multi-entity organization for a customizable analysis on at least a portion of the stored data in order to determine a comparison in performance between the entity within the multi-entity organization and other entities within the multi-entity organization, the entity having a preferred structure for its stored data; anonymizing the stored data so as to anonymize data associated with the other entities within the multi-entity organization; filtering the stored data corresponding to the plurality of entities within the multi-entity organization according to the received selections in order to generate a subset of data for the comparison in performance; formatting, by an analysis server, the subset of data into the preferred structure for the entity within the multi-entity organization, the formatting comprising: traversing the plurality of cells arranged in the rows and columns in a given order using a plurality of heuristic analyzers that are arranged hierarchically, the subset of data introducing one or more cell values that are not included in the preferred structure; performing a hierarchical analysis on a per cell basis using the plurality of heuristic analyzers to determine information associated with the subset of data; and   using the determined information to format the subset of data into the preferred structure of the entity within the plurality of entities of the multi-entity organization; and providing the formatted subset of data to the entity within the multi-entity organization in the preferred structure to enable the comparison in performance between the entity within the multi-entity organization and the other entities within the multi-entity organization.”
The prior art references most closely resembling the Applicant’s claimed invention are Hoang (US 20070214179 A1) and  Dave (US 20170243150 A1).
Hoang discloses a method and apparatus for searching, filtering, creating, displaying, and managing entity relationships across multiple data hierarchies through a user interface is provided. In some embodiments, the method retrieves a primary entity from a repository of multiple data hierarchies that originate from multiple data sources. The method then retrieves entities (secondary entities) related to the primary entity and the specific relationships (primary relationships) between the primary entity and the various secondary entities from across multiple hierarchies in the repository according to received search parameters see para. 006. Hoang also discloses the graphical view is shown in different layout formats in the graphical view pane 505 depending on a layout request received from the user. FIG. 5E shows an example screenshot of a "Hierarchic" layout format requested by the user and displayed in the graphical view pane 505. FIG. 5F shows an example screenshot of a "Orthogonal" layout format requested by the user and displayed in the graphical view pane 505, wherein he graphical view is shown in different layout formats in the graphical view pane 505 depending on a layout request received from the user is equivalent to formatting data into preferred format for the entity and wherein layout format requested by the user and displayed in the graphical view pane 505. FIG. 5F shows an example screenshot of a "Orthogonal" layout format requested by the user and displayed in the graphical view pane 505 is equivalent providing the anonymized manipulated data to the entity within the multi-entity organization in the preferred structure see para. 0071.
However, the system of Hoang does not teach “receiving selections for one or more of a financial and/or a non-financial parameter from the entity within the multi-entity organization for a customizable analysis on at least a portion of the stored data in order to determine a comparison in performance between the entity within the multi-entity organization and other entities within the multi-entity organization, the entity having a preferred structure for its stored data; anonymizing the stored data so as to anonymize data associated with the other entities within the multi-entity organization”
Dave teaches a method for analyzing the performance of a company comprising providing predefined distinct industry types for selection; receiving the company's characteristics data comprising its selected distinct industry type (DIT) but not its identity; receiving its financial and operating data; and receiving selected filtering criteria, wherein receiving financial parameters for an entity for performance comparison with other entities and wherein “receiving selected filtering criteria” is equivalent to “the entity having a preferred structure for its stored data”. The limitation “between the entity within the multi-entity organization and other entities within the multi-entity organization” is an intended use limitation per MPEP 7.37.09. Dave is benchmarking performance between companies which is equivalent to comparing performance of one entity to other entity of an organization. Dave teaches receiving selected filtering criteria. Then selecting peer records from a comparison database based on the filtering criteria, the peer record having the same DIT, selecting a global benchmark company record from the comparison database based on the global benchmark company record also having the same DIT. Then calculating the average financial and operating data of the selected peer records; performing a comparison between the financial and operating data of the company with the averaged data, and the corresponding data of the selected global benchmark company record. Emphasis added, Wherein “selecting peer records from a comparison database based on the filtering criteria” is equivalent to “filtering the stored data corresponding to the plurality of entities within the multi-entity organization according to the received selections in order to generate a subset of data for the comparison in performance” and wherein “record having the same DIT” is equivalent to a subset of data see Abstract. Dave also teaches  selecting a plurality of peer records from a comparison database, … computing the average financial data and operating data of the plurality of the selected peer records, wherein computing the average financial data is equivalent to manipulating data and wherein the selecting a plurality of peer records is equivalent to a filtered data] anonymizing the manipulated data so as to anonymize data associated with the other entities within the multi-entity organization; Once user 106 has entered the characteristics data of the user's company, the characteristics data will be saved into master database 102, and user 106 will be assigned a unique identification number. One important feature is that user 106 does not need to disclose the identity of the user's company. This is to ensure anonymity of the user's company's data, wherein entering the characteristics data is equivalent to manipulating data and wherein user 106 does not need to disclose the identity of the user's company is equivalent to anonymizing the manipulated data see claim 1 and para. 0054.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features “traversing the plurality of cells arranged in the rows and columns in a given order using a plurality of heuristic analyzers that are arranged hierarchically, the subset of data introducing one or more cell values that are not included in the preferred structure; performing a hierarchical analysis on a per cell basis using the plurality of heuristic analyzers to determine information associated with the subset of data; and using the determined information to format the subset of data into the preferred structure of the entity within the plurality of entities of the multi-entity organization”. As a result the pending claims are distinguished form the prior art references cited by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Rana Faisal Munir, Oscar Romero, Alberto Abell´o, Besim Bilalli, MaikThiele, and Wolfgang Lehner.
ResilientStore: A Heuristic-based Data Format Selector for Intermediate Results. 
Universitat Polit´ecnica de Catalunya (UPC), Barcelona, Spain, 2016
The publication discloses There are already many solutions that materialize intermediate results but all of them assume a fixed data format. A fixed format, however, may not be the optimal one for every situation. For example, it is well-known that different data fragmentation strategies (e.g., horizontal and vertical) behave better or worse according to the access patterns of the subsequent operations. In this paper, we present ResilientStore, which assists on selecting the most appropriate data format for materializing intermediate results. Given a workflow and a set of materialization points, it uses rule-based heuristics to choose the best storage data format based on subsequent access patterns.
2) Sri Harsha Allamraju and Robert Chun . 
Enhancing Document Clustering through Heuristics and Summary-Based Pre-processing. 
San Jose State University, Department of Computer Science, San Jose, CA 95192. 2009.
The publication discloses . Traditional Clustering algorithms help in assimilating these wide sources of information and generating meaningful relationships amongst them. A typical clustering preprocessing involves tokenization, removal of stop words, stemming, pruning etc. In this paper, we propose the use of summary and heuristics of a document as a pre-processing technique. This technique preserves the formatting of a document and uses this information for producing better clusters. In addition, only a summary of a document is used as the basis for clustering instead of the whole document. Clustering algorithms using the proposed pre-processing technique on formatted documents resulted in improved and more meaningful cluster.
3) Dimitrios Karapiperis.
A fast and efficient Hamming LSH-based scheme for accurate linkage.
CrossMark, Knowl Inf Syst (2016) 49:861–884 DOI 10.1007/s10115-016-0919-y. Year 2016.
The publication discloses an efficient scheme for privacy-preserving record linkage by using the Hamming locality-sensitive hashing technique as the blocking mechanism and the Bloom filter-based encoding method for anonymizing the data sets at hand. We achieve highly accurate results and simultaneously reduce significantly the computational cost by minimizing the number of distance computations performed. Our scheme provides theoretical guarantees for identifying the similar anonymized record pairs by conducting redundant blocking and by performing a distance computation only if the corresponding anonymized record pair is formulated a specified number of times. A series of experiments illustrate the efficacy of our scheme in identifying the similar record pairs, while simultaneously keeping the running time exceptionally low.
4) Dave (US 20170243150 A1) discloses A method for analyzing the performance of a company comprising providing predefined distinct industry types for selection; receiving the company's characteristics data comprising its selected distinct industry type (DIT) but not its identity; receiving its financial and operating data; and receiving selected filtering criteria. Then selecting peer records from a comparison database based on the filtering criteria, the peer record having the same DTT, selecting a global benchmark company record from the comparison database based on the global benchmark company record also having the same DTT. Then calculating the average financial and operating data of the selected peer records; performing a comparison between the financial and operating data of the company with the averaged data, and the corresponding data of the selected global benchmark company record. Then storing the characteristics data, financial and operating data of the company in a master database as a new peer record; and performing quality checks on the new peer record and storing the new peer record in the comparison database.
5) Kemmer et al. (US 20160162920 A1) discloses receiving historic pricing data for a procurement object from a plurality of distinct organizational entities; anonymizing the historic pricing data for each of the plurality of distinct organizational entities in order to generate aggregated historic pricing data; storing aggregated historic pricing data within a database; receiving a procurement request from one of the plurality of distinct organizational entities, the procurement request identifying the procurement object; in response to the procurement request, calculating a predicted price for the procurement object using the aggregated historic pricing data; and generating a suggested purchase order based upon fluctuations to the predicted price for the procurement object.
6) Lee et al. (US 20160103920 A1) discloses a method of searching data records by use of a taxonomy comprising search terms having associated respective metadata wherein, for each search term, the associated metadata includes a measure of relatedness based on co-occurrences of search terms in at least one data record of a body of data records, the method comprising the steps of: i) selecting a set of one or more search terms; and ii) referring to the taxonomy to extend the set of one or more selected search terms by including any different search terms having a significant measure of relatedness in relation to the one or more selected search terms.
7) Villars (US 20150347624 A1) discloses receiving, by a processor, a plurality of disparate anonymized datasets originating from a plurality of different data sources, each anonymized dataset comprising de-identified data of individuals; formatting, by the processor, the de-identified data of each of the plurality of the disparate anonymized datasets to provide a plurality of formatted anonymized datasets, each formatted anonymized dataset containing data entries for the de-identified individuals comprising a user unique identifier (UID), date data, time data, location data, and activity data; linking, by the processor, the data entries of the de-identified individuals of the plurality of formatted datasets by matching at least the date data, time data, and location data; analyzing the activity data of the linked data entries; and generating, by the processor, at least one report based on the analysis.
8) Hoang (US 20070214179 A1) discloses a method and system for searching, filtering, creating, displaying, and managing entity relationships from a repository of data hierarchies through a user interface is provided. Relationships of a primary entity and its related secondary entities are retrieved and displayed in a unified view in graphical or text view. The unified view may indicate a "cross" relationship between first and second entities through another entity that connects the first and second entities, the first and second entities originating from different data hierarchies and/or data sources. Relationships of a selected secondary entity may be displayed in a unified view and entities or relationships may be updated or stored to a separate storage area. The method and system may be used within an enterprise for implementing Master Data Management or Customer Data Integration for managing data hierarchies containing customer information, human capital information, supplier information, asset information, product information, or financial information.
9) Wright et al. (US 20050154635 A1) discloses a method for assessing operational and functional performance, the method comprising the steps of: compiling performance data for at least one entity, the performance data corresponding to a plurality of indicators, each indicator corresponding to at least one goal category for an organization; scaling the compiled performance data corresponding to the plurality of indicators for the at least one entity; weighting the scaled performance data corresponding to the plurality of indicators for the at least one entity; generating a performance scorecard for the at least one entity based on the weighted performance data; and allowing a plurality of users direct access to the performance scorecard substantially immediately after it is generated.
10) DeLegee (US 20030158924 A1) discloses  receiving, by a quality of service data input interface, quality of service data, the quality of service data comprising service transaction records, each service transaction record including a source ID identifying a service rendering entity, a channel ID identifying a communications channel associated with a rendered service transaction, and at least one factor value associated with the rendered service transaction; storing, by a raw service data store comprising one or more tables, the received quality of service data; and computing, by an index aggregator, a service index based upon the quality of service data maintained by the raw service data store and an index definition, and wherein the index definition specifies a set of index components and a component weighting definition.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623